


110 HR 3777 IH: Protecting Access to Safe Mortgages

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3777
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2007
			Ms. Bean (for herself
			 and Mr. Neugebauer) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To temporarily raise the portfolio caps applicable to
		  Freddie Mac and Fannie Mae, to provide the necessary financing to curb
		  foreclosures by facilitating the refinancing of at-risk subprime borrowers into
		  safe, prime loans, to preserve liquidity in the mortgage lending markets, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Access to Safe Mortgages
			 Act.
		2.FindingsThe Congress finds that—
			(1)American families
			 will be severely harmed by an unprecedented wave of potential foreclosures
			 expected to occur in the next 12 months, as adjustable rate subprime mortgages
			 reset to higher interest rates;
			(2)preventing such
			 foreclosures and facilitating the refinancing of at-risk subprime borrowers
			 into safe prime loans will require additional capacity on the part of the
			 government sponsored enterprises, the Federal National Mortgage Association,
			 and the Federal Home Loan Mortgage Association, and any affiliates thereof, to
			 purchase additional financing;
			(3)there is a lack of
			 liquidity in the financial markets for mortgage backed securities, which
			 threatens to impair financing for all mortgages; and
			(4)the government
			 sponsored enterprises, the Federal National Mortgage Association, and the
			 Federal Home Loan Mortgage Corporation, and any affiliates thereof, are
			 uniquely positioned to provide the financing necessary to alleviate the
			 predicted wave of upcoming foreclosures, and the liquidity necessary to help
			 United States markets.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)DirectorThe
			 term Director means the Director of the Office of Federal Housing
			 Enterprise Oversight of the Department of Housing and Urban Development.
			(2)EnterpriseThe
			 term enterprise means—
				(A)the Federal
			 National Mortgage Association, and any affiliate thereof; and
				(B)the Federal Home
			 Loan Mortgage Corporation, and any affiliate thereof.
				(3)Fannie mae
			 consent orderThe term Fannie Mae Consent Order
			 means the order of the Office of Federal Housing Enterprises Oversight dated
			 May 23, 2006, in the matter of the Federal National Mortgage
			 Association.
			(4)Freddie mac
			 letterThe term Freddie Mac Letter means the letter
			 dated July 31, 2006, from the Chairman and Chief Executive Officer of the
			 Federal Home Loan Mortgage Corporation to the Director.
			(5)OFHEOThe
			 term OFHEO means the Office of Federal Housing Enterprises
			 Oversight.
			4.Lifting of
			 Portfolio Caps
			(a)In
			 generalImmediately upon the date of enactment of this Act, the
			 Director shall terminate, suspend, modify, or otherwise lift—
				(1)the limitation on
			 growth provision set forth in section 4, Article III of the Fannie Mae Consent
			 Order, as interpreted and modified by OFHEO on September 19, 2007; and
				(2)the voluntary temporary growth limitation
			 described in the Freddie Mac Letter, as interpreted and modified by OFHEO on
			 September 19, 2007.
				(b)FactorsIn
			 carrying out subsection (a), the Director shall increase the mortgage portfolio
			 limitations of both enterprises by not less than 10 percent, unless the
			 Director certifies in writing to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives, and demonstrates by compelling evidence that such action is
			 likely to result in a significant depletion of the core capital of an
			 enterprise, or otherwise create an unsafe and unsound condition.
			(c)Rule of
			 constructionNothing in this
			 section shall be construed to prevent or prohibit the Director from exercising
			 any authority of the Director to terminate, suspend, modify, or otherwise lift
			 the limitations referred to in paragraphs (1) and (2) of subsection (a) beyond
			 the minimum increase specified in subsection (b), as the Director deems
			 appropriate.
			5.Sunset
			 provisionThis Act is
			 repealed, effective 1 year after the date of enactment of this Act.
		
